DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                       MICHAEL J. CORSETTI,
                            Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D20-949

                              [June 18, 2020]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Nineteenth Judicial Circuit, Okeechobee County; Michael C. Heisey,
Judge; L.T. Case No. 472013CF000470A.

  Michael J. Corsetti, Crawfordville, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

WARNER, GROSS and MAY, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.